IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


LINCOLN DAVE LEVYS, JR.,                          : No. 33 WM 2017
                                                  :
                     Petitioner                   :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
JOSEPH K. WILLIAMS, III,                          :
                                                  :
                     Respondent                   :


                                          ORDER



PER CURIAM

       AND NOW, this 12th day of June, 2017, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth

v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is not permitted).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the name of the jurist from the caption.